DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement of Receipt
	Applicant's response filed on 01/21/2022 to the Office Action mailed on 12/08/2021 is acknowledged.
Claim Status
Claims 11, 14, 17, 18, 29-37, 42, and 46-63 are pending. 
Claims 1-10, 12, 13, 15, 16, 19-28, 38-41, and 43-45 were previously cancelled.
Claims 14 and 49-63 are withdrawn as being directed to a non-elected invention.
Claims 11, 17, 18, 29-37, 42, and 46-48 have been examined.
Claims 11, 17, 18, 29-37, 42, and 46-48 are rejected.
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 01/21/2022 is acknowledged.
Priority
Priority to application 62/860642 filed on 06/12/2019 is acknowledged. 

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 11/18/2020, 06/14/2021, 08/31/2021, 11/15/2021, 01/06/2022, and 05/10/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.
Drawings
The drawings filed on 06/12/2020 and 08/17/2020 are accepted. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11, 17, 18, 29-37, 42, and 46-48 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The specification does not reasonably provide enablement for suppressing tumor aggression while restoring angiogenesis in a subject having cancer by increasing eNOS and suppressing iNOS. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
In In re Wands (8 USPQ2d 1400 (CAFC 1988)) the CAFC considered the issue of enablement in molecular biology. The CAFC summarized eight factors to be considered in a determination of "undue experimentation." These factors include: (a) the quantity of experimentation necessary; (b) the amount of direction or guidance presented; (c) the presence or absence of working examples; (d) the nature of the invention; (e) the state of the prior art; (f) the relative skill of those in the art; (g) the predictability of the art; and (h) the breadth of the claims.
In considering the factors for the instant claims:
a) In order to use the claimed invention one of skill in the art must determine which compound and/or mixture of compounds increase eNOS and/or suppress iNOS and have the effect of suppressing tumor aggression while restoring angiogenesis. For the reasons discussed below, there would be an unpredictable amount of experimentation required to practice the claimed invention.
b) The description describes using a composition comprising a pharmaceutical grade acid and a pharmaceutical grade buffer for administration to a patient having cancer. The description does not provide detailed data that where eNOS is increased tumor aggression is suppressed and angiogenesis is restored.
c) The description provides working examples administering the instantly claimed composition post-chemotherapy having an effect on chemotherapy-related fatigue. However, none of the examples show administration of the instant composition for suppressing tumor aggression and restoring angiogenesis.
d) The nature of the invention, for suppressing tumor aggression and restoring angiogenesis, is complex.
e) The prior art provides a contradictory result in increasing eNOS. Fukumura et al. (The role of nitric oxide in tumour progression, Published 07/2006) teach eNOS promotes tumor progression through the maintenance of blood flow, induction of vascular hyperpermeability and reduction of leukocyte-endothelial interactions (page 522, At a glance). With regard to iNOS suppression, Fukumura et al. teach there have been several studies that offer conflicting observations, iNOS expression does not show any correlation with tumor progression, but in some cases iNOS expression was inversely correlated with tumor progression, and positively correlated with apoptosis (page 524, column 2, paragraph 2). “These discrepancies might originate from differences in tumour type, host tissue or tumour model (page 524, column 2, paragraph 3). “Although exogenous iNOS transfer (which produces NO at high levels) induces anti-tumour activity, endogenous iNOS expression in tumour cells seems to promote tumour growth, angiogenesis, invasion and metastasis. Therefore, specific inhibition of iNOS might be a strategy for cancer treatment. However, these apparent contradictory findings in animal models have indicated that NO might have dual effects in cancer and highlight the importance of careful scrutiny of the use of iNOS inhibitors as anti-tumour reagents in humans” (page 526, column 1, paragraph 1).
f) The skill of those in the art of oncology is high.
g) There is no predictability of increasing eNOS and suppressing iNOS to achieve suppressing tumor aggression and restoring angiogenesis in a type of tumor. 
h) The claims are broad in that the methods claim administration of a wide variety of acids and buffers to any tumor to increase eNOS and suppressing iNOS.
The skilled practitioner would first turn to the instant description for guidance in using the claimed invention. However, the description lacks clear evidence that increasing eNOS and deceasing iNOS would result in suppressing tumor aggression and restoring angiogenesis. As such, the skilled practitioner would turn to the prior art for such guidance, however the prior art indicates that increasing eNOS would have the opposite effect instantly claimed and would result in tumor progression. Furthermore, the prior art also indicates that increasing iNOS has thus far given contradictory results in tumor suppression and angiogenesis. Finally, said practitioner would turn to trial and error experimentation to determine a relationship between a compositions ability to suppress iNOS and increase eNOS in a particular tumor and tumor suppression and angiogenesis. Such amounts to undue experimentation.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 11, 17, 18, 29, 30, 31, 32, 34, 35, and 46-48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jain et al. (US Patent Application 2010/0087370 A1, Published 04/08/2010) in view Wu et al (Ascorbate protects against impaired arteriolar constriction in sepsis by inhibiting inducible nitric oxide synthase expression, Published 01/15/2004), da Guarda et al. (Heme changes HIF-α, eNOS and nitrite production in HUVECs after simvastatin, HU, and ascorbic acid therapies, Published 07/2016), and Anasagasti et al. (Japanese Patent 5366551 B2, Published 12/11/2013).
The claims are directed to a method of suppressing tumor aggression and restoring angiogenesis in a subject having cancer comprising administering a composition comprising a pharmaceutical grade acid such as ascorbic acid (Vitamin C) and a pharmaceutical grade buffer such as citrate buffer and/or phosphate buffer and wherein the composition has a pH of about 4.0 to 7.7 and a total titratable acid content between 60-3,000 mmol/L. The claims are further directed to the administering a second agent such as an anti-cancer agent. 
Jain et al. teach a method of treating solid tumors in a subject comprising modulating nitric oxide production in the tumor to normalize tumor vasculature and administering an anti-tumor therapy to the subject (prior art claim 1). In one embodiment the nitric oxide production is selectively increased by administering an agent that increases the expression of endothelial nitric oxide synthase to the the tumor vasculature of the subject (eNOS) (paragraph 0009). In another embodiment nitric oxide production can be selectively decreased by administering an inducible nitric oxide synthase (iNOS) inhibitor (paragraph 0016). Co-administration of a therapeutic for increasing eNOS activity or expression along with an inhibitor of iNOS to the tumor vasculature is contemplated (paragraph 0122). The anti-tumor therapy includes chemotherapy (paragraph 0093). In specific embodiments the agent is administered by intravenous delivery (paragraph 0011). Typically, compositions for intravenous administration are solutions in sterile isotonic aqueous buffer. (paragraph 0101).
Jain et al. lacks a teaching wherein the composition comprises an acid and the instant pH. 
da Guarda et al. teach ascorbic acid increases eNOS production but only at low concentrations (page 131, column 1, paragraph 7). 
Wu et al. teach ascorbate inhibits iNOS (title).
Anasagasti et al. teach a stabilized liquid composition comprising alpha and gamma interferon in citrate and/or phosphate buffer at a pH of 5.0 to 7.0 and further comprises an antioxidant for the treatment of solid tumors (prior art claims). 
It would have been prima facie obvious to one of ordinary skill in the art at the time of the filing of the instant application to use ascorbic acid in the method of Jain et al. and have a reasonable expectation of success. One would have been motivated to do so since da Guarda et al. and Wu et al. teach that ascorbic acid has the ability to both increase eNOS expression and inhibit iNOS expression.
It would have been prima facie obvious to one of ordinary skill in the art at the time of the filing of the instant application to combine the compositions and methods of Jain et al. and Anasagasti et al. and have a reasonable expectation of success. One would have been motivated to do so since they are both directed to the treatment of solid tumors. "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In reKerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).
For the foregoing reasons the instant claims are rendered obvious by the teachings of the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SOROUSH whose telephone number is (571)272-9925. The examiner can normally be reached M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALI SOROUSH/Primary Examiner, Art Unit 1617